Filed 10/30/20 In re J.E. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


 In re J.E. et al., Persons                                   B304393
 Coming Under the Juvenile                                    (Los Angeles County
 Court Law.                                                   Super. Ct. No.
                                                              19CCJP00050)


 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

           Plaintiff and Respondent,

           v.

 E.E.,

           Defendant and Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County. Jean M. Nelson, Judge. Affirmed.
      Marissa Coffey, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kim Nemoy, Assistant
County Counsel, and Kimberly Roura, Senior Deputy County
Counsel, for Plaintiff and Respondent.
      __________________________________________

       The father in this juvenile dependency appeal, E.E.
(father), is hard of hearing and uses American Sign Language
(ASL) to communicate. He challenges the juvenile court’s finding
made at the six-month review hearing that the Los Angeles
County Department of Children and Family Services
(Department) offered him reasonable reunification services. In
particular, father argues the juvenile court’s finding is not
supported by substantial evidence because the drug treatment
program to which he was referred struggled to provide, and at
times was unable to provide, ASL interpreters for him. As
discussed below, we disagree with father and conclude
substantial evidence supports the juvenile court’s finding.
Accordingly, we affirm.
                          BACKGROUND
1.     The Family
       Father and G.V. (mother) have six children together,
ranging in age from (at the time the underlying dependency
petition was filed) 13 years old to one year old. Mother and
father are both hard of hearing and use ASL to communicate,
although father also communicates by using “signs and talk at
the same time.” Over the years, mother and father have had a
volatile relationship.




                               2
2.    Previous Dependency Referrals and Proceedings
      Prior to the instant proceedings, the family had been
referred to the Department many times.1 In 2005, soon after
mother and father’s first child was born, the Department received
a referral alleging domestic violence by father against mother in
the baby’s presence. Following that referral, a voluntary family
maintenance case was opened, and the family received voluntary
services for almost two years. In 2007, not long after the
voluntary family maintenance case was closed, another domestic
violence referral was made but was deemed “Unfounded.”
      In 2011, law enforcement was called to the family home
and a referral was made alleging father verbally abused the
oldest child, who was six years old at the time. That referral was
deemed “Unfounded.”
      The following year, in April 2012, the Department received
a referral alleging the second oldest child, who was then three
years old and developmentally delayed, had bruising on his
buttocks. During the investigation into that referral, mother
reported ongoing domestic violence with father, and father was
arrested for domestic violence. Mother and the children moved
away from father, but later returned to live with him.
Eventually, the Department filed a Welfare and Institutions Code
section 3002 petition on behalf of the children alleging the


      1  The Department also had received referrals as to mother
and her family when mother was a minor, including one in 2005
alleging mother was 17 years old and pregnant with her first
child, and father had physically abused mother. That referral
was “Evaluated Out.”
       2 Undesignated statutory references are to the Welfare and
Institutions Code.




                                3
children were at risk because of father’s domestic violence
against mother, mother’s inability to protect the children, and
father’s abuse of marijuana. The juvenile court sustained the
petition and the children were removed from father and placed
with mother. The court ordered services for both mother and
father. Father reunified and the case was closed in December
2013.
       In 2015, father was arrested for domestic violence. The
resulting referral to the Department was deemed “Unfounded.”
Again in 2017, the Department received a referral alleging father
physically abused mother as well as their oldest child, who was
11 years old at the time. That referral was deemed
“Inconclusive” or “Unfounded.”
3.     Events Preceding the Instant Petition
       In early 2018, a referral was made after one of the children,
who was eight years old at the time, reported mother and father
cursed at her, locked the doors to the house, and made her sleep
outside or in the car. During its investigation of the referral, the
Department learned of other allegations, including father’s
ongoing domestic violence against both mother and their oldest
child and both parents’ inappropriate physical discipline of the
children. The Department determined allegations of general
neglect, physical abuse, and emotional abuse were substantiated.
       In February 2018, a voluntary family maintenance case
was opened. Mother and father agreed to participate in services.
Father agreed to move out of the family home and to enroll in a
domestic violence program, an anger management program, and
parenting classes provided through the Center on Deafness
Inland Empire (CODIE) located in Riverside. By late May 2018,
however, father was homeless and he moved back into the family




                                 4
home against mother’s wishes. In June, mother asked him to
leave but he refused. In addition, at some point, father harassed
mother at her place of work to such an extent that mother lost
her job. Also in June, the juvenile court denied the Department’s
request to remove the children from father.
       The parents’ abusive relationship continued. By the end of
2018, the Department had learned father continued to be abusive
toward both mother and their oldest child, who said she punched
father in the face because of his verbal abuse. The oldest child,
who was then 13 years old, told a social worker she was tired of
helping care for her younger siblings and having her parents
discuss their issues with her. She wanted father to leave the
home. In addition, the second oldest child, who was then almost
10 years old, had expressed suicidal ideation to a service provider
and cried unconsolably because of the intense strife in the home.
Mother had made a plan for her and the children to leave father,
but she never did. Instead, she and father told a Department
social worker “they would do better.” Father said “he would
change his way of treating mother,” and mother stated father was
“a good man to her.” The children’s therapist reported father had
not improved and continued to be abusive toward mother and the
children. The therapist believed the family would regress into
physical violence if mother and father stayed together.
       In mid-December 2018, the parents brought their two-year-
old son B.E. to an emergency room because he had ingested
marijuana and had an “altered state of mind.” This generated
another referral to the Department. A Department social worker
spoke with the parents, who told conflicting and changing stories
as to how the child ingested marijuana. Mother stated neither




                                5
she nor father used marijuana, but later both parents reported
father and a paternal uncle regularly consumed marijuana.
      Despite having available services for most of 2018, mother
and father had made little progress. People familiar with the
case reported father was “very resistant to changing his behavior
and mother remains in denial.” Father continued verbally and
emotionally to abuse mother and the children and the risk of
physical violence remained. At one point, father had stated he
would rather the children be in foster care than with mother. In
the Department’s assessment, although mother and father had
completed services to address domestic violence, they failed to
use any skills learned. Father took no responsibility for his
behavior and instead blamed mother, who in turn minimized
father’s behavior and repeatedly failed to follow through with
plans to leave him. Father also had failed to provide proof of
enrollment in any services and refused to leave the home.
      In early January 2019, the children were removed from the
custody of mother and father. The children were placed in two
separate homes close to each other and had sibling visits once a
week.
4.    Instant Petition, Detention, Amended Petition,
      Adjudication, and Disposition
      On January 4, 2019, the Department filed a seven-count
section 300 petition on behalf of the children (petition). In
particular, the petition alleged the children were at risk of
serious physical harm due to the parents’ domestic violence,
father’s marijuana use, mother’s failure to protect the children
from father, and B.E.’s ingestion of marijuana. The petition also
alleged mother and father emotionally abused their 10-year-old
son, putting him at risk of serious emotional damage. As




                                6
indicated on the petition, the case was handled by the
Department’s Deaf Services Unit.
       At the detention hearing held a few days later, an ASL
court interpreter interpreted for mother and father. The juvenile
court ordered the children detained from mother and father. The
children were placed in foster care. The court ordered the
Department to provide referrals to the parents for domestic
violence counseling, parenting classes, and drug and alcohol
testing.
       The following month, in February 2019, the Department
filed an amended section 300 petition (amended petition). The
amended petition did not include new counts but added factual
details to the existing counts. Specifically, the Department added
that mother and father had left B.E. alone in a car, where he
consumed marijuana edibles and subsequently suffered a seizure
and breathing difficulty. The Department also added that, when
the oldest child intervened to help mother during a domestic
violence incident, father pulled her hair and slapped her face,
causing bruising. Additionally, the children had been exposed to
father’s marijuana smoke and had access to his marijuana, which
was left on a table at the house. The juvenile court dismissed the
original petition and ordered the amended petition filed.
       The Department continued its investigation. In February
2019, a Department social worker interviewed mother, father, the
four oldest children, and the paternal grandfather, all of whom
reiterated and expanded on what previously had been reported to
the Department regarding domestic violence, verbal and physical
abuse, and father’s drug use. Mother reported she was
participating in individual counseling, parenting classes, and a
domestic violence program. She had tested negative for drugs




                                7
once and missed her remaining four drug tests. Father told the
social worker he wanted to stop smoking marijuana and
recognized he needed “to do parenting and domestic violence
class.” Father stated he was “ ‘hard of hearing’ ” and used “ ‘signs
and talk at the same time.’ ” He denied many of the reported
incidents of domestic violence and said he and mother “ ‘argue in
sign language.’ ” Father stated he was participating in an anger
management class at CODIE, which class he would soon
complete. Father also said he was taking a parenting class,
however, it appeared he had started parenting classes the
previous year but did not complete the program. Father had
missed all four of his random drug tests and was not enrolled in a
domestic violence program.
       On February 25, 2019, the juvenile court held a combined
adjudication and disposition hearing. Mother and father each
entered a no contest plea to the amended petition. The juvenile
court dismissed three counts, amended the remaining counts
slightly, and sustained those counts as amended. The court
found the children were persons described by section 300.
       The juvenile court ordered the children removed from their
parents and ordered family reunification services for both mother
and father. The court ordered father to complete a 52-week
domestic violence program, a parenting program, individual
counseling, mental health counseling and assessment, and
weekly drug testing. If father missed a drug test or tested
positive for substances, he was required to participate in a full
drug rehabilitation program with random testing.3 Mother was

      3 The first page of father’s court-ordered case plan stated
father was required to participate in a full drug program “if any
test is missed or dirty.” On the second page, however, the words




                                 8
granted unmonitored visits with the children; father was granted
monitored visits.
5.    Reunification Period
      a.     February 25 to August 26, 2019
      In late-March 2019, the Department reported father was
enrolled in an anger management class through CODIE and was
participating in a parenting program through Five Acres
Parenting Program. In March and April 2019, father missed
several drug tests and, on March 27, 2019, tested positive for
marijuana. The record is not clear, but at some point after that,
father was referred to a full drug program provided by the House
of Uhuru. By late March, father was “waiting for an intake” at
the House of Uhuru. In early May 2019, father mentioned to a
Department social worker the House of Uhuru had told father he
would have to provide his own ASL interpreter. Father did not
believe that was correct, stating, “I know they have a legal
obligation to provide me with an interpreter. I think they are
trying to oppress me, by not having . . . interpreters.” By the end
of June 2019, however, father told a different Department social
worker he was “happy that he now has an interpreter for his drug
program.”
      In August 2019, the Department submitted a report for the
court in advance of the six-month review hearing, which was
scheduled for August 26, 2019. In its report, the Department
stated mother and father had made partial progress with their
court-ordered case plans. Both parents had completed parenting


“missed or” were crossed out. As noted below, father both missed
drug tests and tested positive for marijuana. The parties do not
dispute that father eventually was required to participate in a
full drug treatment program.




                                9
programs and were enrolled in individual mental health
counseling. In addition, father was enrolled in the House of
Uhuru drug program and the CODIE anger management
program. Nonetheless, the Department reported mother and
father continued to have domestic violence issues and needed
conjoint mental health counseling with each other and later with
the children. The children had been placed with their paternal
grandparents. The Department recommended the juvenile court
continue reunification services for the family.
       In its August report, the Department also revealed “[t]here
has been complication concerning securing ASL interpreting
services” for father at the House of Uhuru. In early August,
father had expressed frustration “ ‘with the lack of American
Sign Language interpreting services.’ ” He told a Department
social worker, “ ‘It is not fair to me. It is my right to have an ASL
interpreter for each of my sessions.’ ” He also stated he
understood he “ ‘need[ed] to work on several things’ ” and said he
“ ‘need[ed] six more months.’ ” He believed he was making
progress, but was “ ‘frustrated with not being able to have
reliable ASL interpreting at [his] program.’ ” The House of
Uhuru also had expressed concerns “that at times they are not
able to secure an ASL interpreter” but also noted, at “other times
[father] is not present at the program when they do secure an
ASL interpreter.” At a Child and Family Team meeting, the
participants, which included father and mother, discussed how
the lack of ASL interpreters presented barriers to father
completing his court-ordered services. That meeting was cut
short, however, because father was angry and mother “was not
able to participate fully . . . due to confrontations between herself
and the father.”




                                 10
       On August 26, 2019, the date of the scheduled six-month
review hearing, the case was transferred to the juvenile court
“ASL courtroom” and a contested six-month review hearing was
rescheduled for October 2, 2019. At the August 26 hearing,
father’s attorney raised what he called “an appalling lack of
reasonable efforts,” stating “father does only speak A.S.L., and,
yet, he has been referred by the Department to a rehab where—
well, to call it spotty A.S.L. would be a compliment. In addition,
individual counseling—he’s making do without an A.S.L.
interpreter there.”
       b.     August 27 to October 2, 2019
       On September 16, 2019, a Department social worker met
with father, at which time father “was very emotional and cried
heavily during the entire conversation.” During their
conversation, father stated, “ ‘I am going to be honest with you.
I have not gone to the program. I do not have a sign language
interpreter at the program and I want to learn. I am
overwhelmed. I am sad. I am lonely. I am homeless and
sleeping in my car. I and [mother] broke up.’ ” The social worker
told father perhaps the drug program in which he was enrolled
was “not the right fit for you.” The social worker said, “I need to
help you find another program.” In response, father stated, “ ‘No
I don’t want to start over. I want to stay at the House of
Uhuru.’ ” Similarly, father told the social worker he had stopped
going to his mental health counseling because he did not have an
interpreter there. The social worker suggested father consider a
drug program in San Diego for the deaf. Father responded, “ ‘No,
I don’t want to go to San Diego. I have a right to services here.’ ”
During their conversation, the social worker also asked father
about his anger management program through CODIE. She




                                 11
noted that for six months she had been asking father for a release
of information to allow her to communicate with CODIE. Father
responded, “ ‘I don’t have money to get to Riverside.’ ” The social
worker reminded father, however, that she had offered gas
money to him each month.
       In a September 25, 2019 last minute report for the court,
the Department stated mother and father continued to have
domestic violence issues and, on one occasion, father told mother
he was suicidal but later said he was only “ ‘teasing her.’ ”
       On October 2, 2019, the date of the continued six-month
review hearing, the juvenile court found good cause to continue
the hearing to November 14, 2019. The court also ordered the
Department “to assist father with an ASL interpreter for visits
and court ordered programs, forthwith.”
       c.    October 3 to November 14, 2019
       In a November 2019 report for the court, the Department
addressed the status of ASL interpreter services for father.
Department social worker Karen Bowman had communicated
several times with Kerisha Earles, a clinical supervisor at the
House of Uhuru familiar with father’s case. Bowman informed
Earles the House of Uhuru was required by law to provide
interpreter services for deaf persons. In an October 22, 2019
letter, Earles explained she had tried to secure interpreter
services but there were no funds for ASL interpreters, stating
that “as of July 1, 2019 there is no contract for ASL interpreters.”
Nonetheless, Earles noted she had obtained volunteer
interpreters for some of father’s meetings, but father failed to
attend those meetings.
       Earles explained father had been participating in the
House of Uhuru outpatient program for 135 days. Father’s




                                12
current monthly treatment plan was to attend four individual
and case management sessions, 12 group counseling sessions,
and eight 12-step meetings, and each month to provide two or
more random drug tests. Earles reported father had attended
one individual and case management session and, during June
and July 2019, missed three individual sessions for which
interpreters had been provided. Father had attended 47 group
counseling sessions and provided only three drug tests, all of
which were positive for cannabis. It did not appear father had
attended any 12-step meetings. He was offered a variety of
support services, including sober living, therapeutic services
provided with ASL, community resources, and inpatient services.
Father refused all services offered. Finally, based on
observations of father during group sessions, Earles reported “he
appears to have some ability to communicate evident in speaking
to other group members, listening to music with ear phones,
talking on the phone, writing skills and answering questions in
group. There appears to be a lack of clarification regarding his
functional limitations.”
      Bowman also communicated with a deaf counselor from a
drug program located in Orange County. That counselor advised
that “deaf persons should file [a] grievance form if they are being
denied interpreter services.”
      In late-October 2019, Bowman spoke with father and
encouraged him to file a grievance form as the Orange County
counselor had advised. Father asked Bowman to file the
grievance for him, but Bowman explained the grievance had to
come from father. Later, Bowman again encouraged father to file
a grievance. Father was more receptive and stated he would file
one. He approved the use of Department ASL interpreters to




                                13
assist him at the House of Uhuru pending the outcome of his
grievance. Father disagreed with Earles’s “assumption that he
could hear and listen to music.” Father stated “he has been very
frustrated about the lack of interpreter services at the drug
program. He also said he felt he was being disrespectful [sic] by
the staff at the drug program.” Father was resentful about the
circumstances leading to the removal of his children and said he
and mother were homeless and living in their car. In early
November 2019, at the parents’ request, Bowman arranged for
mother and father to meet with a signing therapist who could
provide the parents with conjoint counseling.
       Bowman also spoke with paternal grandmother and the
four oldest children. The children told Bowman they
communicate with father through sign language or “talk[ing] to
him verbally” and “that they understand each other.” Paternal
grandmother stated father can communicate on the phone, “but
she would have to talk loud for him to understand what she is
saying.”
       On October 31, 2019, Earles told Bowman the House of
Uhuru was “working to get interpreter services for father paid by
the program and they are hoping to start having interpreter
services middle November.” Bowman advised Earles the
Department would send its staff ASL interpreters to assist father
until the House of Uhuru obtained its own. Bowman noted
“father should have a neutral interpreter for his appointments
and group meetings.”
       Prior to the scheduled November 14, 2019 review hearing,
the Department filed a motion for a continuance because Earles
had become unavailable to testify on November 14. Over father’s




                               14
objection, the juvenile court granted the Department’s motion
and continued the six-month review hearing to January 21, 2020.
       d.    November 15, 2019, to January 21, 2020
       On January 21, 2020, the day of the contested six-month
review hearing, the Department filed a last minute report with
the court. The Department reported although father had
completed his parenting course, he had been inconsistent with
his remaining court-ordered services, including individual
counseling and a drug program with testing.
       The Department’s report included a December 23, 2019
progress letter signed by Earles and a House of Uhuru counselor.
The progress letter indicated although father had attended
69 group sessions and 4 individual sessions, he had “missed 23
individuals’ sessions,” including “his last four individual’s
sessions in which the support of ASL interpreters was present,”
and “continues to test positive for marijuana.” The progress
letter also stated father’s lack of participation in his individual
sessions and 12-step meetings “is affecting his ability to gain
skills needed for recovery.” In mid-January 2020, the House of
Uhuru reported father had not attended services since the date of
the December progress letter and had “completely stopped
attending individual therapy.” A Department social worker
spoke with father about his lack of participation at the House of
Uhuru. Father told the social worker he had “not learned
anything from services at the House of Uhuru as such topics
discussed are not helping him. Father added that he does not
consume the drugs discussed during group [sessions]. Father
stated that such information does not help him, as he needs to
know about marijuana. When asked when he last used




                                15
marijuana, father stated, ‘every day, I smoke pot every day.
I never stopped. I smoke three boxes of cigarettes too.’ ”
      As to father’s progress with individual counseling, the
Department’s January 2020 report indicated father began
services in March 2019. His current therapist reported father
usually appeared “as a walk-in patient, a few days or weeks after
missing his scheduled appointments for which [the service
provider] was unable to accommodate father with an interpreter.
An interpreter was scheduled according to father’s
appointments.” The therapist also reported she had met with
father five times, but “the language barrier made it difficult to
communicate with father,” stating “she communicated with
father via writing.” The therapist tried to increase father’s
sessions to twice a week, but father did not attend.
      During an unannounced visit to maternal aunt’s home, a
Department social worker ran into father outside the home.
Although an ASL interpreter was not present, father was able to
communicate with the social worker, stating “at times he needs
an interpreter because he cannot hear ‘that’ well.”
      In mid-January, father told the Department social worker
he had “given up” and it was best for the children to remain with
the paternal grandparents. Father said he would no longer
comply with the juvenile court’s orders and stated, “ ‘I don’t think
I want the kids because I don’t want to be around [mother]. Mom
has issues and the kids are not safe with her.’ ” In the
Department’s assessment, “mother and father appear to be co-
dependent of one another. It appears that the parent’s priority is
on one another and not the reunification with the children.”




                                16
6.     Hearing and Court’s Finding of Reasonable Services
       The contested six-month review hearing was held over the
course of two days in January 2020.
       a.    Testimony
       The Department called Earles, the clinical supervisor at
the House of Uhuru, to testify. Earles testified father first
enrolled at the House of Uhuru in June 2019.4 She stated since
that time, father had attended four individual counseling
sessions (two of which were intake sessions and two of which
were therapeutic sessions) and missed 23 individual counseling
sessions. Earles explained ASL interpreters were scheduled
according to father’s schedule, multiple copies of which were
provided to father. She also stated father was told either in
person or by telephone each time an interpreter would be at a
session. She testified that “[m]ore than three” times an ASL
interpreter was present but father missed his scheduled session.
       Earles testified a problem arose in July 2019 that affected
the House of Uhuru’s ability to provide ASL interpreters for
father. Earles explained that, as of July 1, 2019, the contract
between the House of Uhuru and the County of Los Angeles that
enabled the House of Uhuru to provide ASL services had lapsed.
The lapse lasted through mid-September 2019. Earles stated
when she realized the contract would lapse, she asked a
Department social worker if the Department could provide an
ASL interpreter until the contract was signed. Earles said her
request “went unanswered for quite some time.” Earles also
noted the House of Uhuru tried independently to contract for an
ASL interpreter and used other accommodations for father such

      4The reporter’s transcript states June “2018.” That
appears to be a mistake.




                                17
as communicating in writing with him during sessions. Earles
also stated the House of Uhuru offered a residential program for
father as well as individual telephonic counseling sessions with
video translation and suggested alternative programs, but he
declined or simply did not respond. Earles testified that, in
September or October 2019, the Department began providing
ASL interpreters for father on a temporary emergency basis, and
by mid-October the House of Uhuru again was able to provide
ASL interpreters.
       Father called the Department’s supervising social worker,
Karen Bowman, who testified through an ASL interpreter.
Bowman testified she first contacted the House of Uhuru in July
2019 to discuss the lack of ASL interpreters for father. She
stated the Department provided ASL interpreters for father at
the House of Uhuru “for a short period of time” until the House of
Uhuru was able to provide their own interpreters. Bowman
noted, “It is not a good practice to send our interpreters. Our
interpreters work with the social workers. We want dad to feel
comfortable without using the social worker’s interpreter.” She
testified the Department also offered father a program in San
Diego, which he did not want to attend, as well as low-cost
counseling with an Anaheim therapist, whom father called once.
       Bowman also testified about father’s participation in an
anger management program. Bowman stated because there were
no domestic violence programs for deaf clients, father could have
satisfied his court-ordered domestic violence program through the
CODIE anger management classes in which he was enrolled.
Bowman explained, however, the Department had been unable to
verify father’s progress in that anger management program




                               18
because, despite having been asked, father never signed a release
of information.
       Finally, father testified on his own behalf, also through an
ASL interpreter. Father stated he enrolled in the House of
Uhuru drug program in June 2019 and, at that time, there were
no ASL interpreters there to help him. He said he alerted the
Department social worker about the lack of ASL interpreters at
the House of Uhuru, but he did not hear from the social worker
about the ASL interpreters until approximately August and was
not aware until October that ASL interpreters were available.
Father also testified he was not told every time an ASL
interpreter was available. He acknowledged both his individual
counseling and his group sessions were held “at the same time,
all the time” and he had been provided a copy of his counseling
and class schedule.
       b.    Argument and Findings
       At the close of testimony, the juvenile court heard
argument from counsel. Counsel for the Department argued the
Department had provided reasonable services for father and
recommended further reunification services for him. Counsel
stated, “The social workers in this case have provided the father
with referrals, have reached out to service providers, have offered
the father when issues arose regarding the interpreter situation
at House of Uhuru[, t]hey offered other options.” Counsel also
argued, although Department ASL interpreters assisted father at
one point, it was not advisable to use Department interpreters at
the House of Uhuru “because that would essentially be a conflict
of interest in issues such as individual counseling where a person
has to be open and address personal issues. There is a
therapist/client privilege. The [Department] interpreters are




                                19
[Department] employees.” Finally, counsel noted father had
missed many sessions at the drug treatment program when an
interpreter was available, and “[i]f the father had a question as to
whether an interpreter was going to be there, the father could
have called before each session and inquired.”
       When asked by the juvenile court why the Department
waited until June 2019 to address the issue of ASL interpreters
at the House of Uhuru, counsel for the Department explained
initially (at the February 2019 adjudication and disposition
hearing) father was not ordered to enroll in a full drug program.
It was only later, after missed tests or positive test results, that
father was required to enroll in a full drug program such as that
offered by the House of Uhuru. Counsel noted, “It is not clear
from the record when that [additional requirement] happened.”
Counsel also stated it appeared the social worker did not learn
until May 2019 that the House of Uhuru did not have an ASL
interpreter. Counsel agreed with the court’s assessment that
“[t]he key issue is when he got into the drug program.”
       Contrary to the Department, counsel for father argued the
Department had failed to provide reasonable services. Father’s
counsel stated, “[F]ather was essentially not serviced from
February until June of 2019 when the social worker finally made
contact with the House of Uhuru to inquire about their lack of
ASL interpreters. That is essentially five months during the six-
month review period, of no services.” Counsel later
acknowledged, however, during that time frame “father did
complete the parenting [course], as well as CODIE [anger
management program], and he is enrolled in individual
counseling.” The juvenile court noted that in February father
was ordered to drug test and was not required to enroll in a drug




                                20
program until May or June 2019. Nonetheless, counsel argued it
took a Department social worker almost one month to respond to
father’s concern, expressed in a May 2019 conversation, about
ASL interpreters at the House of Uhuru. Father’s counsel stated
the House of Uhuru did not have a permanent ASL interpreter at
the facility until mid-November 2019, and it was “reasonable for
father to become frustrated with all of the efforts he was making
and the lack of assistance that he was getting from the
Department.” Counsel also noted the original six-month review
hearing was scheduled for August 2019, but was continued
several times over father’s objection. Counsel requested both “an
additional month because the father did not receive the service
that he should have received” and “that the court at least provide
the months where, from August [2019] to until today’s date
[January 21, 2020], at least where he was not able to express to
the court his frustrations in not receiving those services, that
that at least be granted to him, that additional time.”
      After hearing argument and before making its ruling, the
juvenile court continued the matter for two days to review the
record and applicable law.
      On January 23, 2020, the juvenile court found the
Department had offered father reasonable services. The court
found Earles and Bowman credible. The court stated: “I find
that the Department had offered reasonable services. The issue
is that the program that the father selected had difficulty getting
the ASL services into place. I find, generally, that the
Department continue[d] to work with the father when this issue
came up and offered options that he chose not to take, and that
the program, the Uhuru program, also tried to address the
problem until they got the ASL services in place. I think the real




                                21
complaint is . . . that the program which had a duty to provide
the ASL services under the law took a fair amount of time to get
the ASL services, so I think the father’s real complaint is at some
point if he is not able to complete the program by—when and if
the Department recommends to terminate [family reunification],
and he has participated diligently in that program, is more of a
request for the continuance under [section] 352 for more time, as
it is not through any fault of his or the Department that the
program failed to offer the ASL on time.” The court further
stated the House of Uhuru “struggled to get the ASL services in
place, but the services ultimately were put in place; that the
failure to offer ASL was not through any failure by the
Department to offer reasonable services. Throughout,
[Department social worker] Bowman remained in contact with
the father and offered suggestions and options, and at times
offered their own ASL services for their own limited purposes.”
       The court concluded “the issue is not yet ripe as to whether
[father] will have time to complete the program before the
Department requests that the court terminate family
reunification services. I think the complaint is more that he
should be given more time because the program, itself, took too
long—took a period of time to get services.” The court noted if, in
the future, father demonstrated his participation in the House of
Uhuru program but was concerned he would not complete the
program in time to reunify with the children, the court would
consider a request for additional time at that point. The court
also distinguished In re J.P. (2017) 14 Cal.App.5th 616, on which
father relied (discussed below).




                                22
       The court found mother and father each had made partial
progress in their case plans and ordered the continuation of
reunification services.
7.     Appeal
       Father appealed the juvenile court’s January 23, 2020
orders, specifically its findings “the department made reasonable
efforts.”5
                            DISCUSSION
       Father argues the Department failed to provide reasonable
services because the drug treatment program to which he was
referred (the House of Uhuru) was unable to secure ASL
interpreters for him and the Department would not provide its
own interpreters for him, thus making it difficult for father to
communicate during and learn from the program. Father argues
the juvenile court’s finding of reasonable services is not supported
by the evidence and improperly diminishes the length of his
reunification period. As discussed below, we disagree with father
and conclude substantial evidence supports the juvenile court’s
finding of reasonable services.
1.     Applicable Law
       “Family reunification services play a critical role in
dependency proceedings. [Citations.] At the dispositional
hearing, the court is required to order the [Department] to
provide child welfare services to the child and his or her parents.
(§ 361.5, subd. (a).) Services ‘may include provision of a full array


      5The parties do not address the propriety of father’s
appeal. We conclude this case is similar to In re T.G. (2010) 188
Cal.App.4th 687, 695–696, and father properly may challenge the
findings contained within the juvenile court’s orders made at the
six-month review hearing.




                                 23
of social and health services to help the child and family and to
prevent reabuse of children.’ (§ 300.2.) Reunification services
should be tailored to the particular needs of the family.” (In re
M.F. (2019) 32 Cal.App.5th 1, 13.)
       “At each review hearing, if the child is not returned to his
or her parent, the juvenile court is required to determine whether
‘reasonable services that were designed to aid the parent . . . in
overcoming the problems that led to the initial removal and the
continued custody of the child have been provided or offered to
the parent . . . ’ (§§ 366.21, subds. (e)(8) & (f)(1)(A), 366.22,
subd. (a).) The ‘adequacy of reunification plans and the
reasonableness of the [Department’s] efforts are judged according
to the circumstances of each case.’ [Citation.] To support a
finding that reasonable services were offered or provided to the
parent, ‘the record should show that the supervising agency
identified the problems leading to the loss of custody, offered
services designed to remedy those problems, maintained
reasonable contact with the parents during the course of the
service plan, and made reasonable efforts to assist the parents in
areas where compliance proved difficult.’ ” (In re M.F., supra, 32
Cal.App.5th at pp. 13–14.)
       “Reunification services need not be perfect.” (In re Alvin R.
(2003) 108 Cal.App.4th 962, 972.) “The standard is not whether
the services provided were the best that might be provided in an
ideal world, but whether the services were reasonable under the
circumstances.” (Melinda K. v. Superior Court (2004) 116
Cal.App.4th 1147, 1159 (Melinda K.).) “[T]he mere fact that more
services could have been provided does not render the
Department’s efforts unreasonable.” (In re Alvin R., at p. 973.)
Reunification services should be tailored to each family’s specific




                                24
needs and circumstances and, to the extent there are obstacles to
the provision of reunification services, at least some effort must
be made to overcome those obstacles. (Id. at pp. 972–973.)
       “When it appears at the six-month review hearing that a
parent has not been afforded reasonable reunification services,
the remedy is to extend the reunification period, and order
continued services.” (In re Alvin R., supra, 108 Cal.App.4th at
pp. 973–974; § 366.21, subd. (g)(1).) If, on the other hand,
reasonable services have been provided to a parent but the
parent fails to make sufficient progress after 18 months of
reunification services, the juvenile court generally will terminate
the reunification period. (§§ 361.5, subd. (a)(3), 366.22.) Under
certain circumstances, the court can order the reunification
period extended. (§§ 352, 361.5, subd. (a)(4), 366.22, subd. (b).)
2.     Standard of Review
       We review the juvenile court’s finding of reasonable
services for substantial evidence. (Melinda K., supra, 116
Cal.App.4th at p. 1158.) “We review a reasonable services finding
‘in the light most favorable to the trial court’s order to determine
whether there is substantial evidence from which a reasonable
trier of fact could make the necessary findings based on the clear
and convincing evidence standard.’ [Citation.] In determining
whether there is substantial evidence to support the court’s
reasonable services finding, we review the record in the light
most favorable to the court’s finding and draw all reasonable
inferences from the evidence to support the findings and orders.
We do not reweigh the evidence or exercise independent
judgment, but merely determine whether there are sufficient
facts to support the findings of the trial court. [Citation.] The
burden is on the petitioner to show that the evidence is




                                25
insufficient to support the juvenile court’s findings.” (In re M.F.,
supra, 32 Cal.App.5th at p. 14.)
3.    Substantial Evidence Supports the Juvenile Court’s
      Finding
      Although father’s court-ordered case plan addressed more
than father’s drug use, our focus here is whether the Department
provided reasonable services to address father’s drug problems.6
We conclude substantial evidence supports the juvenile court’s
finding of reasonable services.
      It is undisputed that at the February 25, 2019 disposition
hearing, the juvenile court did not order father to enroll in a full
drug treatment program. That requirement arose later, after
father missed several drug tests in March and April 2019 and
tested positive for marijuana in late-March 2019. Although the
exact dates are unclear from the appellate record, the evidence
supports the juvenile court’s finding that “by May [2019] it
seemed that the Department and [father] . . . understood that a
drug program was required” and by June 2019, father was
enrolled in the House of Uhuru’s drug treatment program. At the


      6  In a heading in his opening brief on appeal, father states
the Department failed to provide reasonable services “due to the
lack of a consistent ASL interpreter within his drug
rehabilitation and counseling programs.” (Italics added.)
However, his argument under that heading addresses only the
problems he encountered with ASL services at the House of
Uhuru. To the extent father argues ASL services were deficient
for his individual counseling sessions, we disagree. The record
reveals ASL interpreters were available for father’s scheduled
counseling appointments. However, father routinely missed
those appointments and instead arrived unannounced as a walk-
in client, for which an ASL interpreter could not be provided.




                                26
start of that program, father raised concerns about the scarcity of
ASL interpreters to assist him. The Department assisted father
not only by communicating with Earles and others at the House
of Uhuru about father’s concerns, but also by providing
Department ASL interpreters for some of father’s sessions,
including his two intake sessions. Toward the end of June 2019,
father told a Department social worker he was “happy that he
now has an interpreter for his drug program.”
       Unfortunately, on July 1, 2019, the House of Uhuru’s
contract that covered ASL interpreters lapsed, making it difficult
for the House of Uhuru to provide ASL interpreters for father.
This contracting issue persisted through approximately mid-
September 2019. Nonetheless, at times, the House of Uhuru was
able to arrange for volunteer interpreters to assist father, but
father did not always appear for those sessions. The House of
Uhuru asked the Department to assist by providing interpreters
while the contract was being negotiated, but the Department was
reluctant to do so because of privacy, conflict of interest, and
scheduling issues.
       In light of the problems with ASL interpreters at the House
of Uhuru, the Department suggested alternative options for
father, such as attending programs in other counties and, with
the assistance of the Department, filing a grievance against the
House of Uhuru. Understandably, father did not want to move to
a different county to attend a new program, but he also failed to
file a grievance. Moreover, father told a Department social
worker he did not want to start over and wanted to stay at the
House of Uhuru. The House of Uhuru also provided alternatives
for father, suggesting for example that father enter its residential
drug treatment program, which had ASL services in place, and




                                27
offered other accommodations such as written communications
and video translation for his sessions. Despite its concerns, in
September or October 2019, the Department began providing
Department ASL interpreters to assist father at the House of
Uhuru. And by mid-October 2019, the house of Uhuru was
providing ASL interpreters for father. Again, however, father
missed sessions when interpreters were present.
       It is clear the ASL services at the House of Uhuru were
inconsistent and less than perfect. But perfection is not the
relevant standard. (In re Alvin R., supra, 108 Cal.App.4th at
p. 972.) Moreover, in this case, father compounded the problem
by failing to attend scheduled sessions when ASL interpreters
were present. Although father disagreed, Earles testified father
was notified when ASL interpreters would be available. (In re
M.F., supra, 32 Cal.App.5th at p. 14 [on substantial evidence
review, “We do not reweigh the evidence or exercise independent
judgment”].) During times when the House of Uhuru was unable
to provide interpreters for father, the record demonstrates the
Department made reasonable efforts to assist father in satisfying
his drug treatment program requirement. For example, the
Department communicated with the House of Uhuru,
emphasizing its obligation to provide ASL interpreters for father;
provided Department interpreters for father, despite its own
reservations about doing so; and offered father alternative
programs. Under the unique circumstances of this case, we
conclude substantial evidence supports the juvenile court’s
finding of reasonable services. (Melinda K., supra, 116
Cal.App.4th at p. 1159.)
       Finally, we agree with the juvenile court’s assessment that
this case is factually distinct from In re J.P., supra, 14




                                28
Cal.App.5th 616, on which father relies. In In re J.P., the
reunification program to which the Burmese-speaking parent
was referred did not offer its program in Burmese and no
language assistance was provided. (Id. at pp. 625–626.) In
addition, both the juvenile court and the Department in In re J.P.
knew at the time the referral was made that the parent would be
unable to access or engage in the program because of the
language barrier. (Ibid.) The reviewing court called the
reunification plan “doomed to fail.” (Id. at p. 618.) The same is
not true here. The House of Uhuru was able to offer and did offer
(albeit inconsistently for father) services with the aid of ASL
interpreters. In addition, the Department located and suggested
other programs that offered ASL services, but father turned them
down. Also, at times, the Department provided its own ASL
interpreters to assist father.7




      7 As the Department notes, under the Americans with
Disabilities Act, the House of Uhuru has a legal obligation to
provide ASL services for its clients who request such assistance.
(42 U.S.C. § 12182(b)(2)(A)(iii).) In contrast, a service provider is
not required to provide interpreting services for all foreign
speaking clients, such as the parent in In re J.P., supra, 14
Cal.App.5th 616.




                                 29
                       DISPOSITION
     The January 23, 2020 orders are affirmed.
     NOT TO BE PUBLISHED.




                                       LUI, P. J.
We concur:




     ASHMANN-GERST, J.




     CHAVEZ, J.




                             30